Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 February 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
Boston Feby. 16 1808 1809

I hasten to answer the few lines I recieved from you this Morning to assure you that we are all rappidly recovering from the different indispositions which I mention’d in my last and I am regaining my strength I mention’d that my illness was owing to a kick  but I find it is the opinion of the Dr. & Nurse that the injury which was very evident in the Child must have been done by a fall which I had in returning from Mr Foster’s—
The Town is full of your appointment as Secretary of War and your father and Brother ask’d me if I thought your would accept it I told them I did not know but I rather thought you would not—
Since that Mr. Sumner is come and your now said to be going to England to settle all the disputes as there is no other man in this Country can do it I write you all the Nonsense I hear having nothing better to say but I fear you will never get through this long letter therefore I will only request you to remember us affectionately to all and believe ever / tenderly yours
L C Adams